[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
REVISED MEMORANDUM OF DECISION ON HEARING IN DAMAGES
The contract price was $6,800.00 (see contract and complaint which was not amended). The plaintiff made the following payments for which he should be reimbursed:
Down payment to the defendant             $3,000.00
Finance charge on loan dated 5/10/91          71.44
    Finance charge on loan dated 8/30/91         520.78 --------- $3,592.22
The Decision dated December 6, 1991 is vacated and judgment may enter for the plaintiff in the amount of $3,592.22, plus costs in the amount of $185.00.
Allen, J. CT Page 3815